Citation Nr: 1037048	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-30 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
warts.

2.  Entitlement to service connection for fungus of the fingers 
and toes.

3.  Entitlement to an initial rating in excess of 30 percent for 
migraine headaches, for the period from June 1, 2004 to March 24, 
2005.

4.  Entitlement to a rating in excess of 30 percent for migraine 
headaches, for the period from March 25, 2005, to the present.

5.  Entitlement to an initial compensable rating for internal 
hemorrhoids, for the period from June 1, 2004 to October 1, 2004.

6.  Entitlement to a compensable rating for internal hemorrhoids, 
for the period from October 2, 2004 to the present.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 
1982, and from October 1985 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Board notes that other issues the Veteran appealed in her 
August 2005 Notice of Disagreement were resolved in her favor in 
a June 2006 rating decision and are no longer on appeal.

The issues of entitlement to an rating in excess of 30 percent 
for migraine headaches, for the period from March 25, 2005, to 
the present, and entitlement to a compensable rating for internal 
hemorrhoids, for the period from October 2, 2004, to the present, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently has any diagnosed bilateral plantar warts.

2.  The evidence of record does not show that the Veteran 
currently has any diagnosed fungus of the fingers and toes.

3.  For the period from June 1, 2004 to March 24, 2005, the 
evidence does not show that the Veteran's migraine headaches are 
characterized by very frequent, completely prostrating and 
prolonged attacks productive of severe economic inadaptability. 

4.  For the period from June 1, 2004 to October 1, 2004, the 
Veteran's internal hemorrhoid disability is not manifested by 
large or thrombotic, irreducible internal or external hemorrhoids 
with excessive redundant tissue evidencing frequent recurrences. 


CONCLUSIONS OF LAW

1.  Bilateral plantar warts was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Fungus of the fingers and toes was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  The criteria for an initial rating in excess of 30 percent 
for migraine headaches, for the period from June 1, 2004 to March 
24, 2005, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8100 (2009).

4.  The criteria for an initial compensable rating for internal 
hemorrhoids, for the period from June 1, 2004 to October 1, 2004, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic 
Code 7336 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in August 
2004 and October 2004.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing her claims, and identified the Veteran's 
duties in obtaining information and evidence to substantiate her 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)).

Thereafter, the Veteran was granted service connection and 
assigned an initial disability rating and effective date for 
migraine headaches and for internal hemorrhoids.  As these claims 
were more than substantiated in that they were proven, section 
5103(a) notice is no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess/Hartman, 
19 Vet. App. at 490-91.  Thus, since the August 2004 and October 
2004 letters that were provided before service connection was 
granted were legally sufficient, the Board finds that VA's duty 
to notify has been satisfied as to Veteran's headache and 
hemorrhoid claims.

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to disability ratings and 
effective dates was not provided to the Veteran; however, this 
deficiency is not shown to prejudice the Veteran.  Because in the 
decision herein, the Board denies the Veteran's claims for 
service connection and higher ratings, no effective date is 
being, or will be assigned; accordingly, there is no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  In view of the 
above, the Board finds that the notice requirements pertinent to 
the issues on appeal have been met.

The duty to assist also has been fulfilled as pertinent medical 
records have been requested and obtained and the Veteran was 
provided with a VA examination.  The Board finds that the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with the 
claims decided herein would not cause any prejudice to the 
Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).



In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Bilateral Planter Warts and Fungus, Fingers and Toes

The Veteran seeks service connection for bilateral plantar warts 
and for fungus on her fingers and toes.  

Service treatment records indicated that a large blister on the 
left heel was noted in February 1990.

A February 1994 service treatment record showed that the Veteran 
complained of an approximately one-year history of a painful 
lesion on the plantar surface of her right foot in the center of 
the metatarso-phalangeal joint area.  Provisional diagnosis was 
painful right plantar foot lesion or callous versus plantar wart.  
An evaluation and treatment were requested; however, a search of 
the Veteran's voluminous 20-year history of service treatment 
records failed to find a note for such evaluation and treatment.

Periodic service examinations in September 1996 and September 
2001 noted that the Veteran's feet and upper and lower 
extremities showed no abnormalities.  The September 2001 
examination report noted scars of the lower extremities from a 
fasciotomy that was followed by the orthopedic clinic.  The Board 
notes that the Veteran is service-connected for the residuals of 
both a right and left leg fasciotomy.  

Service treatment records dated in June 1997 and July 1997 noted 
treatment for a nail fungus.  

A December 2000 service treatment record, largely illegible, 
appears to refer to treatment for plantar heel pain. 

An April 2001 service treatment record, largely illegible, 
appears to refer to plantar foot pain.  

On a report of medical history dated in September 2001, the 
Veteran noted that her feet and fingers swelled routinely for two 
years.  

A May 2002 service treatment record, largely illegible, indicated 
that the Veteran was treated for chronic back, leg and foot pain 
and appeared to state that she had a long history of some type of 
plantar problem.  

Her February 2004 discharge examination does not show any 
abnormalities of the feet or any diagnoses for plantar warts or 
fungus of the fingers or toes.

Shortly after discharge from service, the Veteran underwent a VA 
examination in October 2004.  The VA examiner noted that the 
Veteran had provided a history of plantar warts, but the examiner 
saw no evidence of plantar warts.  Also according to the VA 
examination report, the Veteran did not have any current evidence 
of an active fungus infection, though the examiner noted some 
thickening of the skin of the margins between the sole and the 
heels of both feet.  Examination of the hands revealed no 
abnormalities.

In her August 2006 VA Form 9, Substantive Appeal, the Veteran 
claimed that she had treated her plantar warts and fungus of the 
fingers and toes with over-the-counter medications, that the 
plantar warts had grown progressively worse on the right foot 
since February 1994, that she was treated several times in 1997 
for the fungus complaint, and that a dermatologist once told her 
that fungus of the fingers was probably a result of wearing 
rubber gloves and the constant hand washing associated with her 
job as a medical corpsman.  

Having carefully considered these service connection claims in 
light of the record and the applicable law, the Board is of the 
opinion that service connection for bilateral plantar warts and 
for fungus, fingers and toes, is not warranted.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); ); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

The Board recognizes the Veteran's contentions that she has had 
plantar wards and fungus of the feet and hands since active 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board finds that plantar warts and certain fungal infections 
that may infect the feet and hands are readily identifiable by a 
lay person.  In this case, however, an October 2004 VA medical 
examination has specifically considered the Veteran's complaints 
and found that there were no plantar warts or fungus infection of 
the hands or feet at that time.  While there is medical evidence 
a possible plantar wart in February 1994 and nail fungus in 1997, 
there is no medical evidence reflecting a current diagnosis of 
plantar warts or fungal infection.  In weighing the evidence, the 
Board finds that the medical evidence carries far more probative 
value, and casts doubt on the credibility of the Veteran's 
assertions that she currently has plantar warts or fungus 
affecting the feet in hands. 

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
claimed disability).  As there is no credible evidence of any 
current plantar warts or fungus of the fingers and toes on her VA 
examination, service connection cannot be granted as the Veteran 
does not manifest a current disability for either service 
connection claim.  See 38 C.F.R. § 3.303; Hickson, 12 Vet. App. 
at 253.

Because the preponderance of the evidence is against these two 
service connection claims, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Court has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate compensable ratings may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is 
free to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009).

Migraine Headaches For the Period from June 1, 2004 to March 24, 
2005

The RO granted service connection for migraine headaches in the 
February 2005 rating decision under appeal.  At that time a 
noncompensable rating was assigned pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  The Veteran contended in her 
Notice of Disagreement that she had daily headaches and was 
entitled to a higher rating.  In a June 2006 Statement of the 
Case and rating decision, the RO awarded an initial 30 percent 
rating, effective June 1, 2004, the day after her discharge from 
active duty.  As the current rating does not provide the Veteran 
with the maximum schedular benefit for migraine headaches, her 
claim for a higher rating still remains in controversy.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Having carefully considered the initial rating claim for 
the period from June 1, 2004 to March 24, 2005, in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against the claim for a 
higher rating and the appeal will be denied.

Currently, the Veteran's migraine headaches are rated as 30 
percent disabling under Diagnostic Code 8100.  Under this 
diagnostic code, a 30 percent rating requires characteristic 
prostrating attacks occurring on an average once a month over the 
last several months.  The maximum 50 percent disability rating is 
assigned when a veteran has very frequent completely prostrating 
headaches with prolonged attacks that are productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The Veteran underwent a VA examination in October 2004.  It was 
noted that the Veteran's headache condition had been present for 
at least two or more years that the Veteran said that she had 
been diagnosed with migraine headaches, and that she had been 
treated with Sumatriptan with equivocal benefit.  The Veteran 
described the headaches as being generalized, often starting in 
the frontal area, spreading over the entire frontoparietal area 
to the occipital area.  The Veteran described this as feeling 
like a squeezing pain.  It was associated with photophobia, 
hyperacusis, and nausea.  Rest and mild analgesics provided some 
benefit.  It was further noted that the Veteran's headaches did 
interfere with her ability to work although it was not clear to 
the examiner how much time the Veteran lost from her current 
occupation.  Diagnosis was migraine headaches that were currently 
quite frequent.  It also was noted that the Veteran presented the 
examiner with a diary of current headaches.  The examiner 
commented that it was clear that the Veteran could have disabling 
headaches, but it was not clear from reading her diary how much 
time the Veteran had actually lost from her work.  

The Veteran was seen at a naval hospital clinic on March 24, 
2005, complaining of ongoing migraine headaches for three days.  
Her symptoms were described as not as bad as usual and she was 
using over-the-counter medications, but they were not working.  
She described her headache as throbbing and said she had been 
feeling nauseated.  A migraine headache was assessed, along with 
neck and back pain, and the Veteran was referred to the director 
of medical education.  

The Board finds that the evidence of record fails to show that 
the Veteran's headaches are productive of severe economic 
inadaptability.  Indeed, the Veteran has not submitted any 
evidence to support the criteria that headaches cause impairment 
of her employment; the Board finds it significant that the 
Veteran has not submitted any employment records or evidence in 
general to support the view that her migraines interfere with 
employment and cause economic inadaptability.  In this regard, 
the Board notes that the October 2004 VA examiner found that the 
Veteran had disabling headaches, but said her diary evidence was 
unclear as to how much time she actually lost from work.  While 
the Veteran's symptoms likely had some significant general 
occupational effects between June 1, 2004 and March 24, 2005, the 
objective evidence of record does not show that there was severe 
economic inadaptability.  Moreover, some interference with 
employment is contemplated in the 30 percent disability rating 
provided.  As such, the evidence fails to show that the Veteran 
meets the criteria for a 50 percent disability rating for the 
period from June 1, 2004 to March 24, 2005.

Hemorrhoids For the Period from June 1, 2004 to October 1, 2004

The RO granted service connection for internal hemorrhoids in the 
February 2005 rating decision under appeal.  At that time a 
noncompensable rating was assigned pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  The Veteran contends the current rating 
does not accurately reflect the severity of her disability.  
Having carefully considered the claim for the period from June 1, 
2004 to October 1, 2004, in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the appeal 
will be denied.

As noted above, the Veteran's hemorrhoids were rated under 
Diagnostic Code 7336.  Under that Diagnostic Code, mild or 
moderate hemorrhoids are rated as noncompensable.  Large or 
thrombotic irreducible hemorrhoids manifested by excessive 
redundant tissue evidencing frequent recurrences warrant a 10 
percent disability rating.  Hemorrhoids involving persistent 
bleeding with secondary anemia or with fissures warrant a 20 
percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

The Veteran underwent a VA examination in October 2004.  The 
Veteran complained of some rectal pain and discomfort, but no 
constipation and there was no current bleeding.  A genital/rectal 
examination was deferred at that time because the Veteran had 
provided the examiner with a history.  At that time the Veteran 
did not have any acute hemorrhoids.  

In her August 2006 VA Form 9, Substantive Appeal, the Veteran 
asserted that her internal hermorrhoids extended to the outside 
of the anus and sometimes she felt that they hindered evacuation 
of waste, although doctors and specialists advised her instead on 
using suppositories and eating more fiber.  She described a daily 
horrible and disabling experience.

Given the evidence noted above, the Board finds that the Veteran 
is not entitled to a compensable rating for her service-connected 
internal hemorrhoids, for the period from June 1, 2004 to October 
1, 2004.  Specifically, the October 2004 VA examination failed to 
reflect any current hemorrhoids.  In sum, there was no indication 
the Veteran's hemorrhoids were large or thrombotic, irreducible, 
involved excessive redundant tissue or evidenced frequent 
recurrences.  Thus, the evidence indicated that the disability 
due to the Veteran's hemorrhoids was no more than mild or 
moderate and intermittent in nature for the period from June 1, 
2004, to October 1, 2004.  As such, the evidence fails to show 
that the Veteran meets the criteria for a compensable disability 
rating for the period from June 1, 2004 to October 1, 2004.

Conclusion for Increased Rating Claims

The Veteran is competent to report her symptoms relating to 
migraine headaches and internal hemorrhoids.  The Board is aware 
of the Veteran's assertions as to the severity of each.  However, 
these contentions do not support her claims.  As a general 
matter, lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Despite the 
Veteran's testimony as to the observable symptoms of her 
migraines and her hemorrhoids, the objective evidence before the 
Board shows that the manifestations do not satisfy the diagnostic 
criteria for a rating in excess of 30 percent for headaches or 
for a compensable rating for hemorrhoids for the time periods in 
question.  As a result, her assertions do not constitute evidence 
that either disability warrants an increased rating for the 
period under discussion.

To the extent that the Veteran has asserted that she warrants a 
higher rating for either migraine headaches or internal 
hemorrhoids during the applicable time periods, the Board finds 
that the preponderance of the evidence for the periods on appeal 
does not support her contentions.  The Board is responsible for 
weighing all of the evidence and finds that the preponderance of 
the evidence is against an initial rating in excess of 30 percent 
for migraine headaches, for the period from June 1, 2004 to March 
24, 2005, or for an initial compensable rating for internal 
hemorrhoids, for the period from June 1, 2004, to October 1, 
2004.  There is no reasonable doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations continuing the Veteran's initial 30 
percent rating for her migraine headaches, for the period from 
June 1, 2004, to March 24, 2005, and her initial noncompensable 
rating for her internal hemorrhoids, for the period from June 1, 
2004, to October 1, 2004, are based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  The Board 
notes that there is no indication that referral is warranted in 
either case for consideration of the assignment of a disability 
rating on an extraschedular basis during these time frames.  See 
38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  A determination of whether 
the available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran exhibits an exceptional disability 
picture indicated by other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
disability picture for either headaches or hemorrhoids could not 
be contemplated adequately by the applicable schedular rating 
criteria discussed above.  The criteria provide for higher 
ratings in both cases, but as has been explained thoroughly 
herein, the currently assigned ratings adequately described the 
severity of the Veteran's symptoms for both disabilities during 
the applicable time frames.  The Veteran's assertions about 
chronic headaches and hemorrhoids were considered by the RO in 
the June 2006 Statement of the Case.  Given that the applicable 
schedular rating criteria are adequate, the Board need not 
consider whether the Veteran's headache and hemorrhoid disability 
pictures include such exceptional factors as periods of 
hospitalization and interference with employment.  Referral for 
consideration of the assignment of a disability rating on an 
extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 
111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board also should consider, under Fenderson, 12 Vet. App. at 
126, whether a staged rating is appropriate for either claim for 
an initial rating.  However, the appropriateness of staged 
ratings for both claims may be considered later as the Board has 
remanded for further development (see below) whether the Veteran 
is entitled to a rating in excess of 30 percent for her service-
connected migraine headaches, for the period from March 25, 2004, 
to the present, or to a compensable rating for her service-
connected internal hemorrhoids, for the period from October 2, 
2004, to the present.


ORDER

Service connection for bilateral plantar wars is denied.

Service connection for fungus, fingers and toes, is denied.

Entitlement to an initial disability rating in excess of 30 
percent for migraine headaches, for the period from June 1, 2004, 
to March 24, 2005, is denied.

Entitlement to an initial compensable rating for internal 
hemorrhoids, for the period from June 1, 2004, to October 1, 
2004, is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
claims for increase as they pertain to the possibility of a 
higher staged rating for migraine headaches, for the period from 
March 25, 2005, to the present, and of a higher rating for 
internal hemorrhoids, for the period from October 2, 2004, to the 
present.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that she is afforded 
every possible consideration.  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c) (2009).

Concerning the issues of entitlement to a rating in excess of 30 
percent for migraine headaches and of entitlement to a 
compensable rating for internal hemorrhoids, the Board notes that 
the March 2005 treatment records and October 2004 VA examination 
are, respectively, too remote in time to evaluate the current 
severity of either disorder.  See Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination--particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  Therefore, on 
remand, the Veteran shall be scheduled for a VA examination to 
determine the current severity of her service-connected migraine 
headaches and internal hemorrhoids.

Before such examinations are scheduled, however, the RO/AMC 
should make an attempt to obtain any current private, VA or other 
governmental medical records concerning the Veteran's headaches 
and hemorrhoids.  The Board notes that within the claims file 
there are no records for treatment for the Veteran's headaches 
and hemorrhoids from any VA Medical Center and no records for 
treatment for the Veteran's headaches and hemorrhoids from a 
naval hospital clinic at Pensacola, Florida, since July 2005, 
more than five years ago.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran to 
obtain the names and addresses of all medical 
care providers, private or government, who 
have treated her for migraine headaches or 
hemorrhoids.  After securing the necessary 
release(s), the RO/AMC shall obtain those 
records that have not been previously secured 
and shall specifically request records from 
the naval hospital clinic in Pensacola, 
Florida, from July 2005 to the present.  To 
the extent there is an attempt to obtain 
records that is unsuccessful; the claims file 
shall contain documentation of the attempts 
made.  The Veteran and her representative 
shall also be informed of the negative 
results, and shall be given an opportunity to 
submit the sought-after records.

2.  After the development requested above has 
been completed, the Veteran shall be provided 
a VA examination by an appropriate medical 
professional, and accompanied by any clinical 
testing deemed appropriate by the examiner, 
to determine the current extent and severity 
of any migraine headache disability.  The 
claims folder, and a copy of this Remand, 
shall be reviewed by the examiner in 
conjunction with the examination, and the 
examiner shall acknowledge this receipt and 
review in any report generated as a result of 
this Remand.

The examiner shall also consider the 
frequency of any prostrating and prolonged 
headache attacks and whether such are 
productive of severe economic inadaptability.  
A clear rationale for all opinions should be 
provided, along with a discussion of the 
facts and medical principles.

3.  The Veteran shall also be afforded an 
examination to ascertain the present severity 
of her service-connected internal 
hemorrhoids.  All indicated evaluations, 
studies and tests deemed necessary, including 
laboratory testing, should be accomplished.  
The claims file must be made available to and 
reviewed by the examiner.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion as to the severity of 
the Veteran's hemorrhoids.  In this regard, 
the examiner should specifically address 
whether the Veteran has large or thrombotic 
hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  

3.  When the development requested has been 
completed, the RO/AMC shall again review, on 
the basis of the additional evidence, the 
Veteran's claims of entitlement to a rating 
in excess of 30 percent for migraine 
headaches, for the period from March 25, 
2005, to the present, and entitlement to a 
compensable rating for internal hemorrhoids, 
for the period from October 1, 2004, to the 
present.  If the benefits sought are not 
granted, the Veteran and her representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


